
	
		I
		111th CONGRESS
		1st Session
		H. R. 3691
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr.
			 Tiberi, and Mr. Reichert)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Veterans’ Affairs,
			 Transportation and
			 Infrastructure, and Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend to 2010 the program for economic recovery
		  payments established under the American Recovery and Reinvestment Act of
		  2009.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors and Veterans Economic Stimulus
			 Act of 2009.
		2.Extension of
			 economic recovery payments to 2010
			(a)In
			 generalSection 2201 of the
			 American Recovery and Reinvestment Act of 2009 is amended—
				(1)in subsection (a)(1)(A)—
					(A)by inserting
			 in each of calendar years 2009 and 2010 after the
			 Secretary of the Treasury shall disburse; and
					(B)by inserting
			 (for purposes of payments made for calendar year 2009), or the 3-month
			 period beginning with December 2009 (for purposes of payments made for calendar
			 year 2010) after the month that includes the date of the
			 enactment of this Act;
					(2)in subsection
			 (a)(1)(B)(iii), by inserting (for purposes of payments made under this
			 paragraph for calendar year 2009), or the 3-month period beginning with
			 December 2009 (for purposes of payments made for calendar year 2010)
			 after the month that includes the date of the enactment of this
			 Act;
				(3)in subsection
			 (a)(3)—
					(A)by inserting
			 in 1
			 year after No double payments in the heading;
			 and
					(B)by adding at the
			 end the following new sentence: An individual who is entitled to, or
			 eligible for, a benefit or cash payment described in paragraph (1) in both of
			 the 3-month periods described in paragraph (1)(A) shall be paid a payment under
			 this section in each of calendar years 2009 and 2010.;
					(4)in subsection
			 (a)(4)(A), by inserting applicable before 3-month
			 period;
				(5)in subsection
			 (a)(4)(B), by inserting applicable before 3 month
			 period;
				(6)in subsection
			 (a)(5)(B), by inserting for purposes of payments made for calendar year
			 2009, or after December 31, 2011, for purposes of payments made for calendar
			 year 2010, after December 31, 2010,; and
				(7)in subsection (e),
			 by striking 2011 and inserting 2012.
				(b)Funding
				(1)In
			 generalEffective on November
			 30, 2009, of the unobligated balance of the discretionary appropriations made
			 available by division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), there is rescinded the amount determined by the Director of
			 the Office of Management and Budget to be required to offset the increase in
			 spending resulting from the amendments made by subsection (a).
				(2)ApplicationThe
			 rescission made by paragraph (1) shall be applied proportionately—
					(A)to each
			 discretionary account; and
					(B)within each such
			 account, to each program, project, and activity (with programs, projects, and
			 activities as delineated in the appropriation Act or accompanying reports for
			 the relevant fiscal year covering such account, or for accounts not included in
			 appropriation Act, as delineated in the most recently submitted President's
			 budget).
					(3)OMB
			 reportWithin 30 days after the date of the enactment of this
			 Act, the Director of the Office of Management and Budget shall submit to the
			 House of Representatives and the Senate a report specifying the reductions made
			 to each account, program, project, and activity pursuant to this
			 subsection.
				
